Citation Nr: 0937221	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  09-01 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to nonservice-connected burial benefits.  


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to March 
1946.  He died in December 2006 at the age of 81.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 administrative decision in 
which the RO denied the appellant's claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran was not discharged or released from active 
service for a disability that was incurred or aggravated in 
the line of duty.  

2.  At the time of his death, the Veteran was not receiving 
VA compensation or pension benefits.  

3.  There was no claim for compensation or pension pending at 
the time of the Veteran's death.  

4.  The Veteran did not die while in a VA Medical Center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.  


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2305 
(West 2002); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009) impose 
obligations on VA in terms of its duty to notify and assist 
claimants.  

However, inasmuch as the law, and not the evidence, is 
dispositive in this case, the VA's duties to notify and 
assist claimants is not applicable.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

Thus, even were the Board to presume for the sake of argument 
there is some deficiency insofar as preliminary VA notice and 
development, this still would be inconsequential and, 
therefore, at most harmless error.  As such, there is no 
prejudice to the appellant to continue with adjudication of 
this claim.  

With respect to burial benefits, a burial allowance is 
payable under certain circumstances to cover the burial and 
funeral expenses of a veteran and the expense of transporting 
the body to the place of burial.  38 U.S.C.A. § 2302; 38 
C.F.R. § 3.1600 (2009).  If a veteran dies as a result of a 
service-connected disability or disabilities, certain burial 
benefits may be paid.  38 C.F.R. § 3.1600(a).  

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the veteran was in receipt of pension or compensation; 
or, (2) the veteran had an original or reopened claim for 
either benefit pending at the time of the veteran's death and 
in the case of a reopened claim there is sufficient prima 
facie evidence of record on the date of the veteran's death 
to show entitlement; or (3) the deceased was a veteran of any 
war or was discharged or released from active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty, and the body of the deceased is being held 
by a State.  U.S.C.A. § 2302(a) (West 2002); 38 C.F.R. § 
3.1600(b).  

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while "properly 
hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. 
§ 3.1600(c).  

In the instant case, the record discloses that the Veteran 
died in December 2006 of multi-system organ failure, due to 
or as a consequence of sepsis and pneumonia.  At the time of 
his death, he had been, and was, hospitalized at the Boston 
Medical Center following a transfer from a VA facility.  

The record also reflects that the Veteran was not, at the 
time of his death, in receipt of VA service-connected or 
nonservice-connected benefits.  

Thus, the record does not show, nor does the appellant 
contend, that the Veteran died while admitted to a VA 
facility or while traveling under proper authority and at VA 
expense for the purpose of examination, treatment or care.  

It also does not show (nor does the appellant contend) that 
the Veteran was in receipt of pension or compensation (or 
military retirement pay) at the time of his death.  

Additionally, there is no evidence that the Veteran had a 
pending claim for such benefits at the time of death; and 
although he was a Veteran of wartime service, his body was 
not held by a state or a political subdivision of a state due 
to lack of a next of kin and insufficient resources in his 
estate; rather, pursuant to arrangements made by his 
surviving spouse, the place of final disposition was St. 
Patrick's Cemetery in Stoneham, Massachusetts.  

Further, it is not shown (nor does the appellant allege) that 
the Veteran was discharged or released from active service 
for a disability incurred or aggravated in service.  
Therefore, it is undisputed that the requirements for VA 
burial allowance have not been met under 38 C.F.R. § 1600(b-
c) or 38 C.F.R. § 3.1605.

Specifically, the appellant claims that, just prior to the 
Veteran's death, he was hospitalized at the West Roxbury VA 
Medical Center (VAMC); that, without his family's involvement 
or consultation, the VA physician had the Veteran transferred 
just days before his death to the Boston Medical Center, 
where he died.  

The appellant asserts that as the Veteran's death came 
closer, the VA transferred him so that VA would not be 
obligated to pay burial benefits.  The Board acknowledges the 
appellant's argument, which appears to advocate that all 
deceased veterans should be eligible for burial allowance 
despite not having applied for any VA benefits or dying while 
not in VA's care; however, as discussed above, that is not 
the current state of the law relating to such benefits.  

The Board also acknowledges the Veteran's many years of 
honorable service, to include service during World War II.  
However, in the case at hand, the law is dispositive, and VA 
is bound by the statutes enacted by Congress.  38 U.S.C.A. 
§ 7104(c) (West 2002).  Under the circumstances, the 
appellant's claim for burial benefits must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The claim for nonservice-connected burial benefits is denied 
under the law.  


____________________________________________
STEPHEN L. WILKINS 
Acting Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


